          Case 1:21-cv-03148-TWT Document 5 Filed 08/31/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

JAMECIA A. THOMAS,                             :
                                               :
        Plaintiff,                             :        CIVIL ACTION FILE
                                               :        NO. 1:21-CV-3148-TWT
v.                                             :
                                               :
AMAZING CARE AGENCY, INC.                      :
                                               :
     Defendant.                                :
_______________________________                :

      PLAINTIFF’S MOTION TO STRIKE ANSWER OF DEFENDANT
             AND MEMORANDUM OF LAW IN SUPPORT

        COMES NOW PLAINTIFF JAMECIA A. THOMAS and files this motion

to strike civil action against Defendant AMAZING CARE AGENCY, INC.

     1. On August 3, 2021, Plaintiff filed this civil action alleging violations of the

Fair Labor Standards Act. [Doc. 1].

     2. On August 5, 2021, Defendant was properly served with civil process, [Doc.

3] making its Answer or other responsive pleading due on or before August 26,

2021.

     3. On August 30, 2021, Defendant filed its “Pro Se” Answer. [Doc. 4].




                                          Page 1 of 2
        Case 1:21-cv-03148-TWT Document 5 Filed 08/31/21 Page 2 of 2




              ARGUMENT AND CITATION TO AUTHORITY

      Defendant’s Answer [Doc. 4] must be stricken because it is a nullity, having

been filed by a corporation, and not by an attorney licensed to practice law in this

judicial district. A corporation must be represented by counsel before this Court

and cannot file pleadings without counsel. Palazzo v. Gulf Oil Corp., 764 F.2d

1381, 1385 (11th Cir. 1985); Davis-Brown v. Federal Deposit Insurance Corp.,

2016 WL 5858997 at *3 (S.D.Ga. Oct. 4, 2016); Conway v. H&R Block Eastern

Enterprises, Inc., 240 F.Supp. 1353 (S.D.Ga. 2017).

      Accordingly, the Court should strike Defendant’s Answer, granting it leave

to retain counsel and file an Answer within a reasonable period of time.

      This 31st day of August 2021.

                                      Respectfully submitted,

                                      /s/ Dean R. Fuchs
                                      DEAN R. FUCHS
                                      Georgia Bar No. 279170
                                      Attorney for Plaintiff

SCHULTEN WARD TURNER & WEISS, LLP
260 Peachtree Street, N.W.
Suite 2700
Atlanta, GA 30303
(404) 688-6800
(404) 688-680 facsimile
d.fuchs@swtwlaw.com




                                        Page 2 of 2
